Title: From John Adams to Edmund Jenings, 18–21 April 1783
From: Adams, John
To: Jenings, Edmund


Sir
Paris April 18. 1783

Be so good as to accept of my Thanks for your favour of the 11. and its Enclosures. I am not very anxious for the fate of the Bill: for altho the 30th. of Nov. was the best time to have Settled the whole affair of Commerce, and the Revocation of a certain Commission without appointing another, has left the Merchants in Confusion and damped the Ardour of returning Friendship, as it was intended it Should by the Politician who contrived it, yet I think that Experience will soon Shew to Great Britain and America where their Interest lies and will dictate to both a good System and Treaty of Commerce.
I am Sorry that Mr Burke Should take for Insolence a Proposition as certain as any in Euclid. With the whole Commercial World open to America, it is very obvious, that it can be of little Importance to her, whether she has a little more or a little less Priviledge in any particular Nation. it would not materially hurt her to be totally excluded from the Commerce of any one Nation upon the Globe.— on the Contrary an Exclusion of G. Britain from the Commerce of America, would be her Ruin, it would destroy her Credit, dry away her Revenues, Suppress her Manufactures, bring down her naval Force, and half depopulate the Kingdom. This may be a painfull Truth to British Pride. But it is an impatience of hearing such Truths that has led her into all her Errors. Do they Still think America ignorant? and that they can keep her Ignorant? if they do they are guilty of a willfull Stupidity, worse than my Insolence.
It is merely from a Sincere Regard for Great Britain, and from a Desire that She may derive as much Benefit from the American Commerce as possible, and that She may preserve as much of her Credit, Wealth and Power as can be made consistent with her present Situation, and from a desire of restoring as much good humour and good Will, between her and America as possible, that I give myself any concern upon this subject. No Man wishes the Downfall of that Kingdom less than I do.— No Man wishes more sincerely for her Prosperity, as long as it is consistent with the Rights and Engagements of the United States.— But for this they might blunder on, the Ridicule of Rival Politicians who dance them upon their Wires like a Puppet Shew, with all my heart.— But it gives me Pain to see them govered by artfull People whom they suspect not, by playing on their blind Prejudices & furious Passions to the danger of their Existence.
This is more insolent than ever And therefore you must not shew it to any body.
April 21.
Yesterday I received your Favour of the 15.—with its Inclosure. We are every hour in Expectation of Seeing Mr Hartley, and I See no Reason for differing from his opinion and that of Mr Fox, vizt that Affairs may be amicably settled between Britain & America in a few days.—.
Your Friend in his golden Liberty, has Surpassed the original by far. Will you let me know who he is?— I Suppose he calls me the “Favourite of the Goddess,” upon the Principle of “whom she loveth she chasteneth.”— I do not know that She has Spared the Rod less, towards any one of her pious Children.
With Regard to Mr Barclays Proposal it is my Opinion that wherever you are you will be doing good as long as you live and I believe at present, there is no Place where a Man may do more than where you are.— nevertheless, as it will be sometime before Mr Barclay will be ready to enter upon Business, and in the meantime Affairs may be settled in England, I think it will be adviseable for you to accept the Trust.— Mr Jay, Mr Laurens and myself will probably be gone from hence before you will enter upon Business with Mr Barclay.
I do nothing now with Alacrity, more than you. The Dæmon of Discord has so many Imps in his service, and they assume Such various and artfull human Forms as to deceive the very elect. There is nothing however black and infernal that this Dæmon and his Imps are not capable of.— There is no Remedy, on this Side the Water, if there is on any, but in the Reflection that
True conscious honour is to know no sin
He’s arm’d without who’s innocent within.
There must be no Friendships between American Ministers and any Body provided those Ministers will not betray their Trusts.— if they will betray their Constituents they may have Friends enough. if not, Friendship is forbidden fruit to them.— if Mr Jay were in Friendship with Mr Charmichael Manœuvres would be Set to work to excite Jealousies between them. if Mr Adams and Mr Dumas were Friends, Tricks would be played to excite Suspicions between them. if Mr Jennings & Mr Adams could be Friends Plots of the deepest Sort and darkest Complexion would be laid to separate them, at all Events Mr Adams must not have a Friend. He is too stubborn ne sçait pas se donner aux Convenances ni Bienseances, i.e. knows not how to Sacrifice his Country nor his Friend; to Gold snuff Boxes Statues Busts Pictures, Kisses and Claps of Opera Girls or Boys.
There must have been vile Insinuations made to my worthy and excellent old Friend to have made Such an Impression on his Spirit. But his Judgement is good and his Heart right, and with a little Reserve and Caution time will bring all right.— in all Events dont let you and me be caught in any Snare.— I have never had many intimate Friends, and I am not disposed to part with one easily.
After this I take the Liberty to subscribe myself your Friend
John Adams.

